Goss,- J.,
dissenting. My views are not in accord with the majority. This is not because of the law announced, but rather because, as I view it, the main contention of the respondent is ignored entirely, and few, if any, of the facts supporting it stated. Loomis held a dealer’s contract with the company wherein, as stated in the majority opinion, it was at the option of the company in the first instance, provided a sale was made under the contract, as to whether it would allow defendant a commission on the sale. But because this dealer’s contract was in existence, it does not necessarily follow that the sale in all respects was made under it. Its provisions could he waived or modified according as the company and the dealer saw fit to agree with reference to the particular deal. And the main question on this appeal is not as to the law governing the parties if the sale was made strictly under the terms of the dealer’s contract. It is elementary that, if such were the case, the contract would govern. But, instead, do the facts show' a sale made with a waiver of the provision of the contract that the dealer should take his commission out of secondhand rigs taken in by the company on the deal, and that, instead, the dealer should he paid a commission as on a sale for cash or on time, disregarding the secondhand machinery taken in part payment? Manifestly the company contracts with reference to its own rights; and' with no limitations on it concerning the sale of its own property, could make any agreement with Loomis in this respect that it saw fit. The facts surrounding the sale and the waiver, if any, will be stated.
Loomis procured the purchaser, one Oelke, since deceased. He had conditionally promised Loomis that he would purchase a threshing rig of or through him. Later in carrying out this agreement the two left Enderlin, their local town, for Fargo, where Loomis introduced Oelke to Hanson, plaintiff’s Fargo agent, and all of them examined plaintiff’s threshing machinery; hut Oelke would not purchase a rig without his son, an engineer, also examining it. So the parties returned to Enderlin, Oelke to return to Fargo with his son that the latter might two days later also pass judgment on the rig. Oelke told Loomis that it was unnecessary for the latter to go with them to Fargo, because if the son was satisfied, as was he, with the machine, they would buy it. The son was suited with it and they agreed to purchase a $4,200 rig. Then or later the purchaser executed a note for $8,000 due that *38fall, and the company agreed to take in his old threshing outfit at $1,200 as the balance of purchase price. The sale was not made independent of Loomis, but through him and one Gonlogson, whom Loomis introduced to the Oelkes and who was the plaintiff’s sales agent, and who made two inspection trips to pass upon the value of the secondhand rig before the acceptance of it and closing of the purchase deal. On one of these trips and before the delivery of the machine (and whether before or after the signing of the order for the machine by Oelke the evidence does not disclose, but in any event before the deal was finally closed), Gonlogson presented to Loomis for the latter’s signature a written guaranty that Loomis would sell the secondhand rig, and evidently, as assumed in the main opinion, either accept the same as his commissions, or guarantee its resale at $1,200, pursuant to the provisions of ¶ E. of the dealer’s contract reading as set forth in the main opinion. To this point beyond question the. parties had operated under the dealer’s agreement, although the strict terms thereof had not béen complied with because the order had not been taken by the dealer, but instead by the Eargo office or its agent Gonlogson, and to that extent at least it is undisputed the dealer’s contract had been deviated from, although no contention of a release from dealer’s commissions is made on this score as the same would be clearly untenable. Now, as to the further facts: Loomis testifies that, when he was asked to give that guaranty, he replied that the company’s expert had put a price on the rig and he himself had. never seen it, and as to guarantying it, “I wouldn’t think of it for a minute. Well, he insisted that I would have to sign or the deal would have to be broke, and I says, ‘You have my permission to break the deal because I won’t do it. I will break the deal before I will sign that thing.’ I says, ‘Kather than do that I will break the deal;’ and he insisted that I should sign in that way, and then he says, T will go in and see Hanson, and see if he will let the deal go through that way;’ and he went and telephoned and come back, and said he guessed it would be all right, Hanson would let the deal go through without my signing. ‘Well,’ I says, ‘I will not sign it, I refuse to sign it.’ I says, ‘You passed judgment on the rig, and I don’t know anything about secondhand threshing rigs. You were up there and saw it, and you can accept it yourself, or the company can accept it and do what they please with it.’ ... I told *39him rather than guarantee the sale of a secondhand rig or accept it myself, that rather than do that I would break up the deal; that I would try and stop the deal right there, try and get' Oelke to break the contract. . . . Nothing was said about commissions.” • The machine had not yet been delivered or settled for. No other demands were ever made on him, and the company took the secondhand rig to Fargo and closed the deal. Two years passed. Oelke paid his note. Loomis claimed a commission on the sale, and the plaintiff refused to recognize his right to any commission.
This testimony is wholly uncontroverted. Plaintiff has proceeded on the theory that the sale was necessarily made under the dealer’s contract, without any deviation therefrom; that when Loomis refused to guarantee that $1,200 would be forthcoming to plaintiff for the secondhand machinery taken by it, it was immediately exonerated from all liability for commissions under the contract. But it would seem that the question of waiver by the company of insistence upon this particular provision of the dealer’s contract also is involved. Did it waive its right to stand on that contract provision under the facts? It is undisputed that the dealer breached the dealer’s contract, and had the parties stopped right there and had nothing more been said or done between the company’s agents and Loomis, no claim for commissions could have been made. But at this stage of the proceedings it must not be overlooked that the purchaser had not fully consummated the deal and that he was the dealer’s purchaser and more or less in his control. This is important under the threat then made by the dealer that he would cause Oelke to throw up the purchase entirely. The influence of the dealer was necessary unless the company would take chances on the threat being carried out. That this was wholly beside the contract and a violation of the dealer’s agreement, matters not. Did the parties with this situation before them settle their difficulty by an understanding had with the company through Hanson that, as Loomis says, the deal could go through as it was, that is, without any guaranty, but with the understanding that Loomis would be entitled to commissions? Can it be said that this is fairly open as an issue of fact to be passed upon ? It would seem to be so and that the trial court’s finding to that effect has substantial foundation in the evidence. Recognizing the force of this the plaintiff disputes the authority of *40Gonlogson or Hansen to alter the dealer’s contract. It is true that the contract contains the usual stipulations virtually divesting every agent of the company from acting for the company, but such provisions have been dealt with and disregarded by this court and others heretofore. See Westby v. J. I. Case Threshing Mach. Co. 21 N. D. 575-588, 132 N. W. 137; Advance Thresher Co. v. Vinckel, 81 Neb. 429, 121 N. W. 431; Reeves & Co. v. Younglove, 148 Iowa, 699, 127 N. W. 1017; Koester v. Northwestern Port Huron Co. 21 S. D. 546, 124 N. W. 740; First Nat. Bank v. Dutcher, 128 Iowa, 413, 1 L.R.A.(N.S.) 142, 104 N. W. 497; Nichols & S. Co. v. Paulson, 6 N. D. 400, 71 N. W. 136; and if this was the deal made and the company received the benefit of the sale under it, even though the act of the agent in making the sale was beyond the agent’s authority, the reception of the benefits and their retention by the plaintiff is a ratification of the sale, as made, and precludes it from disclaiming the burdens arising under the sale, which burdens it must take with the benefits. Westby v. J. I. Case Threshing Mach. Co. 21 N. D. 575-588, 132 N. W. 137; Colean Mfg. Co. v. Blanchett, 16 N. D. 341, 113 N. W. 614. The facts show that the company has received $3,000 of the purchase price in cash, and the balance in the secondhand machinery at its own appraisal as to value, all under the deal made with Oelke through the assistance of its dealer, Loomis. The machine is paid for. It made the sale and took the payment under circumstances from which it can be reasonably inferred, inasmuch as it never denied liability for commissions until long afterwards, that it would pay defendant his dealer’s commission. When the company should have spoken and informed Loomis that it would not pay the commission if he persisted in refusing to give the guaranty, it not only kept silent but informed him “that the deal could go through” as it was, knowing at the time his understanding was he should - have his usual dealers sale commission of 10 per cent, to earn which he had procured said purchaser.
A word as to the iñajority opinion. It states that Gonlogson, after phoning Hansen, “later came back and said he guessed it would be all right; that Hansen would let the deal go on through without any signing. There is no evidence, however, that commissions were spoken of during these transactions. In fact, the defendant testifies posi*41tively that they were not.” Commissions were not spolcen of, but the majority ignore and overlook the crucial fact that the company’s act in presenting the blank guaranty to the dealer for signature was for the only possible purpose of having him elect in what he should take his commissions. Surely the company would not have taken his guaranty and.claimed that no commissions were owing because they were not then “spoken of.” Commissions were in the minds of the parties throughout the deal: when Oelke was procured as a purchaser by Loomis; when Gonlogson was utilizing Loomis to close the sale, and in doing so presented the guaranty blank to Loomis that he should guarantee payment of $1,200 worth of machinery or buy it at that figure. That they were not “spoken of” matters not. Guaranties are not asked under such circumstances merely as accommodations. Under the holding and ideas of the majority such is all Loomis’s acts amounted to —but an accommodation to assist defendant to sell its machinery. “Actions sometimes speak louder than words,” they did so here, and concerning commissions not “spoken of” orally.
To quote again from the majority opinion: “It is, too, a significant fact that although the contract provided for the issuance of commission certificates in cases of sales which were paid for in notes in whole or in part, as in the case at bar, and which certificates were to be redeemed in cash when the purchase price was finally paid, no such certificates appear to have been issued to the defendant, nor does there seem to have ever been any demand therefor,” and more along the same line of reasoning. This would be proper addressed to a jury, as it is an argument on facts. It has no place in the opinion to justify a holding that the evidence presents no disputed question of fact of waiver for a jury’s consideration. It seems to me that this is a usurpation of the province of the jury.
Because no commissions were “spoken of,” and no commission certificates issued, might well be found by a jury to be no sufficient reason for a conclusion of fact that commissions were not earned, when considered with a finding for which there is evidence, that the guaranty was intentionally waived when Gonlogson, after talking with Hansen, in charge of the sale, told Loomis, Oelke’s friend, in whom Oelke had confidence, and after Loomis’s threat to break the deal, that it “would be all right. Hansen would let the deal go through without any sign*42ing.” This intentionally chloroformed Loomis and enabled it to secure the sale with resulting profits. A jury only can determine the fact of whether Loomis was thus misled into believing a waiver of contract provisions was intended, and that he should have his commissions accordingly. Believe the judgment should be affirmed.